COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                       NOS.
2-08-076-CR
                                              
2-08-077-CR
 
 
VICTOR
DEAN CRENSHAW                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




After waiving a jury and entering open pleas of
guilty, appellant Victor Dean Crenshaw appeals his convictions and concurrent
four-year sentences for fraudulently possessing dihydrocodeinone, enhanced by
one prior felony conviction.  See
Tex. Health & Safety Code Ann. '' 481.104(a)(4),
481.129 (Vernon 2003); Tex. Penal Code Ann. ' 12.33
(Vernon 2003), ' 12.42(a)(3) (Vernon Supp.
2008).  We affirm.
Appellant=s
court-appointed appellate counsel for both appeals has filed a motion to
withdraw as counsel and a brief in support of that motion.  In the brief, counsel avers that, in his
professional opinion, the appeals are frivolous.  Counsel=s brief
and motion meet the requirements of Anders v. California by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds for relief.  386 U.S. 738, 87 S.
Ct. 1396 (1967).  Appellant filed a pro se
brief, but the State did not file any briefs.
Once an appellant=s
court-appointed attorney files a motion to withdraw on the ground that the
appeal is frivolous and fulfills the requirements of Anders, this court
is obligated to undertake an independent examination of the record.  See Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922B23 (Tex.
App.CFort
Worth 1995, no pet.).  Only then may we
grant counsel=s motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82B83, 109
S. Ct. 346, 351 (1988).




We have carefully reviewed the record, counsel=s brief,
and appellant=s pro se brief.  We agree with counsel that these appeals are
wholly frivolous and without merit; we find nothing in the record that might
arguably support the appeals.  See
Bledsoe v. State, 178 S.W.3d 824, 827B28 (Tex.
Crim. App. 2005).  Accordingly, we grant
counsel=s motion
to withdraw and affirm the trial court=s
judgments.
 
PER
CURIAM
 
PANEL:  LIVINGSTON, MCCOY, and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: June 11, 2009




[1]See Tex. R. App. P. 47.4.